In an action to recover damages for injuries to person and property, and for medical expenses and loss of services, the defendants appeal from an order of the Supreme Court, Queens County, entered September 16, 1959, granting plaintiffs’ motion for summary judgment striking out the answer and directing an assessment of damages. Order reversed, without costs, and motion denied. The record contains facts sufficient to require a trial of the issues. Beldoek, Acting P. J., Ughetta, 'Christ, Pette and Brennan, JJ., concur.